Citation Nr: 0804989	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Basic eligibility for nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served from May 1946 to April 1949.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2005 and June 2006 rating decisions of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the appellant's claims for service connection for 
the cause of the veteran's death, for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, for nonservice-connected 
death pension benefits, and for accrued benefits.  In August 
2007, the appellant testified before the Board at a hearing 
that was held at the RO.  The issue of basic eligibility for 
nonservice-connected death pension benefits is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Many years after service, the veteran developed carcinoma 
of the left lung with pleural effusion, from which he died in 
April 1989.  Those conditions were not caused by any incident 
of service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran did not die of a service-connected 
disability.

4.  The veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

6.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in December 2004, 
approximately 15 years after the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

3.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in April 1989.  An April 1989 death 
certificate listed his immediate cause of death as carcinoma 
of the left lung with pleural effusion.  The veteran was not 
service-connected for any disability prior to his death.  The 
appellant asserts that the veteran developed pulmonary 
tuberculosis during active service, and that his pulmonary 
tuberculosis subsequently developed into, or caused the 
development of carcinoma of the left lung.  She therefore 
contends that his carcinoma of the left lung had its clinical 
onset during his period of active service and that she is 
therefore entitled to service connection for the cause of his 
death.  

According to the National Personnel Records Center (NPRC), 
the veteran's service records are unavailable.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the veteran's service 
medical records.  However, each of these requests for 
information received a negative response, and the appellant 
was duly informed of the unavailability of the records.  As 
there are no service medical records, there is no evidence 
demonstrating that the veteran developed either pulmonary 
tuberculosis or carcinoma of the left lung during his period 
of active service.

In evaluating whether entitlement to service connection for 
the cause of the veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
malignancy until 1988, approximately 39 years after 
separation from service.  Accordingly, entitlement to service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted because malignancy was not 
shown within the applicable presumptive period following his 
separation from service.  38 C.F.R. § 3.309.  The Board now 
turns to the issue of whether service connection for the 
cause of the veteran's death is warranted on a direct basis.

Post-service clinical records show that in October 1988 the 
veteran was found to have pleural effusion of the left lung, 
possibly as a result of cancer.  Carcinoma of the left lung 
subsequently was diagnosed.  The record also reflects that 
the veteran died as a result of his carcinoma of the left 
lung in April 1989.  At no time did any treating provider 
relate the veteran's carcinoma of the left lung to his period 
of active service, including to pulmonary tuberculosis.

There are no available service records demonstrating that the 
veteran developed carcinoma of the left lung during service, 
nor is there medical evidence of such disease for more than 
39 years after separation from service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of any abnormality of the lungs 
either in service or for many years after, the Board finds 
that an opinion regarding the etiology of the veteran's cause 
of death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the veteran's carcinoma of the 
left lung to his period of active service.  Accordingly, 
service connection is not warranted.
 
The Board has considered the appellant's assertions that the 
veteran's carcinoma of the left lung had its clinical onset 
during his period of active military service.  There is no 
evidence, however, which demonstrates the clinical onset of 
malignancy or any other pulmonary problems in service.  
Additionally, the appellant, as a layperson, is not competent 
to give a diagnosis or medical opinion on the etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this case, the Board finds that VA has met this 
heightened duty, as multiple attempts to locate records were 
made, and the appellant was informed of the unavailability of 
the records.  

The evidence demonstrates that the veteran's fatal carcinoma 
of the left lung with pleural effusion developed many years 
after service, and was not caused by any incident of service.  
There is no competent medical evidence which relates the 
veteran's cause of death to his service.  Thus, there is no 
basis for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board finds that service connection is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the veteran's death in April 
1989, the veteran had no service-connected disabilities.  As 
the veteran's did not have any service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based upon existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b) 
(2007).  However, for claims for death benefits, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.152(a) (2007).

The record reflects that the veteran died in April 1989.  A 
review of the claims folder demonstrates that there were no 
service connection claims pending at the time of his death, 
and does not reveal that he had any service-connected 
disorders.

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1300 (Fed. Cir. 1996).  Here, no such claim was pending at 
the time of the veteran's death.

In December 2004, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  It is clear 
that the appellant did not file her application for accrued 
benefits within one year of the veteran's death.  In fact, 
the application was received more than 15 years after his 
death.  

As the claims file is absent any evidence that the veteran 
had a claim pending for any VA benefit at the time of his 
death, and because the appellant did not file her application 
for accrued benefits within one year after the date of his 
death, the appellant is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  The 
law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Despite that the appellant may have been unaware of the 
requirement that a claim for accrued benefits must be 
submitted within one year after the veteran's death, alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  Morris v. Derwinski, 1 Vet. App. 260 
(1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); 
Velez v. West, 11 Vet. App. 148 (1998).  The Court in Morris 
noted that the Supreme Court of the United States had held 
that persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).  Accordingly, any alleged ignorance on 
the part of the appellant in this case does not affect the 
outcome of her claim.

The Board finds that the law, not the evidence, controls the 
outcome of this claim.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The benefit law is dispositive and the critical 
facts are not in dispute.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (2005); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, March 
2006, and December 2006; rating decisions in March 2005 and 
June 2006; and statements of the case in October 2005 and 
October 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to accrued benefits is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for eligibility for nonservice-connected death 
pension benefits.

The appellant has indicated that the veteran served as a 
Special Philippine Scout from May 1946 to April 1949.  The 
evidence of record as verified by the National Personnel 
Records Center (NPRC) shows that the veteran served with the 
United States Army from May 1946 to April 1949 and was 
honorably discharged.  Based upon the official evidence of 
record, however, it is unclear whether the veteran served as 
a Philippine Scout, or whether he had any other type of 
service during World War II.  As the appellant's entitlement 
to nonservice-connected death pension benefits hinges upon 
the veteran's type of service, the Board finds that a remand 
for official verification of the type of service he had is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain official verification of the 
veteran's type of service from the 
National Personnel Records Center, to 
specifically include information 
regarding whether the veteran's service 
with the Army was as a Philippine 
Scout. 

2.  Then, readjudicate the  claim for 
eligibility for nonservice-connected 
death pension benefits.  If action 
remains adverse to the appellant, issue 
a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


